Citation Nr: 1703724	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability, rated as 10 percent disabling from May 24, 2016. 

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity secondary to the service-connected lumbar spine disability, rated as 20 percent disabling from June 21, 2013.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to October 1986.

This matter came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In December 2012 and June 2014, the Board remanded the appeal for further development.  Because the rating schedule directs that neurological manifestations (radiculopathy) of spinal disabilities should also be considered when rating a spinal disability, the Board has included those issues on the title page.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the competent and probative evidence reflects that the Veteran's lumbar spine disability has resulted in forward flexion greater than 30 degrees, without evidence of ankylosis or incapacitating episodes of at least 4 weeks duration in any given year.

2.  Beginning May 24, 2016, the Veteran's radiculopathy of the right lower extremity has been mild in severity.

3.  Beginning December 29, 2010, the Veteran radiculopathy of the left lower extremity has been mild in severity.

4.  Since June 21, 2013, the Veteran's radiculopathy of the left lower extremity has been moderate in severity.

5.  The Veteran's service-connected disabilities are not of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2016).

2.  Prior to May 24, 2016, the criteria for a compensable rating for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

3.  Since May 24, 2016, the criteria for a rating in excess of 10 percent for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

4.  Prior to December 29, 2010, the criteria for a compensable rating for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

5.  From December 29, 2010, to June 21, 2013, the criteria for an increased 10 percent rating for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

6.  Since June 21, 2013, the criteria for a rating in excess of 20 percent for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

7.  The criteria for a TDIU are not met and the criteria for consideration of a TDIU on an extraschedular basis are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine the knee are each considered a major joint.  38 C.F.R. § 4.45. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran's lumbar spine disability has been rated 20 percent disabling under Diagnostic Code 5243 which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.  The Board will consider the Veteran's claim under both the  criteria for an increased rating for intervertebral disc syndrome and the rating formula for diseases and injuries of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  An increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability at any time during the appeal period.  The competent and probative medical evidence of record is against a finding that the Veteran has suffered from ankylosis of the spine at any time during the appeal period, or that he has suffered from incapacitating episodes of at least four weeks duration in any given year.  On June 2009 VA examination, he was able to flex the spine 80 degrees, with no additional functional loss on repetitive testing noted.  On October 2011 VA examination, he reported an increase in low back pain.  Again, forward flexion of the spine was to 80 degrees, with painful motion beginning at 75 degrees.  A June 2016 DBQ reflects forward flexion of the lumbar spine to 50 degrees, with pain noted on examination that did not lead to functional loss.  None of these examinations meet the criteria for a higher rating, as they do not evidence findings of ankylosis.

The Board notes that on June 2013 VA examination, the Veteran declined range of motion testing due to pain.  It appears that the Veteran was experiencing a flare of his low back disability at that time.  However, such does not equate to a finding of ankylosis.  Moreover, the remainder of the records, to include VA treatment records dated  subsequent to and following this examination, specifically, in September 2012 and in multiple time in 2013, the Veteran was not shown to suffer from such severe limitation of flexion or range of motion.  The Veteran did report ongoing chronic back pain in these treatment records, but such was not assessed to result in the inability to flex or extend the spine.  In March 2012, it was noted that the Veteran had no trouble with range of motion of the spine.  In January 2014, he reported that his back pain had improved after losing 60 pounds related to cancer treatment.  Thus, the June 2013 VA findings are less probative in this case as they do not comport with, and are unsupported by, the remainder of the treatment records and VA examinations showing the ability to flex the spine.  Accordingly, an increased rating, or staged rating, based upon the 2013 VA examination would not be appropriate.

While the Veteran reports that his low back disability causes him to stay in bed when experiencing a flare-up, the evidence does not support a finding, and the Veteran has not contended, that his intervertebral disc syndrome results in at least 4 weeks of bedrest in any given year during the appeal period, prescribed by a physician. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Board finds that, with regard to the right lower extremity, an increased rating is not warranted for any time during the appeal period.  Prior to May 24, 2016, radiculopathy of the right lower extremity was not reported by the Veteran or diagnosed by a physician.  Specifically, though the Veteran has reported pain that radiates from his back to his lower extremities, as reported in 2010, neurological examination of the right lower extremity prior to May 24, 2016, was repeatedly negative for sciatica or radiculopathy stemming from the low back.  Therefore, a compensable rating for radiculopathy of the right lower extremity is not warranted for that time period.  On May 2016 VA examination, mild radiculopathy of the right lower extremity was diagnosed, with symptoms of mild intermittent pain reported.  Sensory examination, reflexes, and straight leg raising were negative on the right side.  Thus, a rating higher than 10 percent is not warranted, as the symptoms that would be commensurate with a moderate neurological disability of the right lower extremity have not been demonstrated.

With regard to the left lower extremity, a review of the record reflects that as early as December 29, 2010, radiculopathy of the left lower extremity was shown.  A December 29, 2010, VA treatment record shows complaints of left lower extremity "radicular symptoms."  Physical examination of the left lower extremity was normal.  On October 2011 VA examination, the Veteran reported occasional sharp pain in his left thigh.  Muscle strength testing of the left lower extremity was normal.  Reflexes were hypoactive throughout.  Sensation testing and straight leg raising were normal.  However, mild radiculopathy of the left lower extremity was diagnosed.  The Board notes that on 2009 VA examination, no radiculopathy was found for either lower extremity and, in the treatment records, a neurological disability had not been diagnosed prior to December 29, 2010.  Therefore, a 10 percent rating is warranted from December 29, 2010, until June 21, 2013, when the Veteran's already assigned 20 percent rating for moderate left lower extremity radiculopathy took effect.  The Board finds that a rating higher than 20 percent since June 21, 2013, is not warranted, as severe neurological symptoms have not been demonstrated.  Specifically, on 2013 and 2016 VA examination, moderate, or even mild, neurological symptoms of the left lower extremity were demonstrated.  There have been no findings of severe symptoms such as muscle atrophy or absent sensation.  Accordingly, an increased rating for this time period is not warranted.  

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against his claim of entitlement to a rating greater than 20 percent for his lumbar spine disability.  Specifically, there is no indication that the Veteran's limitation of motion of the lumbar spine on flare-ups results in ankylosis of the spine.  Rather, the competent and probative medical evidence reflects range-of-motion testing that has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups, or the above symptoms, as analyzed above.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the criteria for the Veteran's lumbar spine disability reasonably describe the Veteran's pain and loss of range motion.  The codes are broad enough to allow for any related symptomatology affecting the Veteran's ability to function, and the criteria allow for a rating based on the severity, duration, and frequency of symptom manifestations.  The Veteran's lower extremity radiculopathies are manifested by symptoms of radiating pain, paresthesias, and decreased reflexes.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule which contemplates the overall level of impairment resulting from both sensory and physical manifestations.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no evidence of record to suggest and the Veteran does not contend that he experiences any symptoms from the service-connected back and related radiculopathies that, when combined with the effect of other service-connected disabilities, are not being adequately compensated by the existing ratings or those assigned herein. There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for a lumbar spine disability, radiculopathy of the left and right lower extremities, hypertension, and left knee gout, with various staged ratings during the pendency of the appeal, to equal no more than a 50 percent combined rating prior to October 5, 2011, and a 60 percent combined rating thereafter.  Thus, prior to October 5, 2011, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU, but after that date his does meet the schedular criteria when taking into account the nature of his disabilities.  38 C.F.R. § 4.16 (a).  In either case, the remaining question before the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus would be entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b) prior to October 5, 2011, or entitled to a TDIU after that date. 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevent substantially gainful employment.  The record reflects that the Veteran worked for his city sewer and water utility until he retired sometime in about the year 2012.  The Veteran has not provided any further details as to his employment history or circumstances of retirement.  In March 2010, he reported that due to his low back disability, he had trouble climbing into sewer holes, as well as other job duties, and that his employer was waiting for him to become eligible for retirement.  Thus, while the evidence does demonstrate that the Veteran has retired and is no longer employed, such appears to be due to retirement eligibility rather than to a service-connected disability.  The Veteran has also submitted sick leave documents showing that he took sick leave on various days between January 2011 and May 2011.  The records also show that in May 2011, he still had 186 hours of sick leave available.  The evidence does not show that the Veteran was unable to perform his full-time job on account of the sick leave taken, or as due to his service-connected disabilities.

To that extent, the Board notes that on VA examination in 2016, the Veteran's hypertension was determined to have no impact on his employability.  However, his lumbar spine disability and left knee gout made it so that he was unable to stand or walk for prolonged periods of time.  On 2013 VA examination, his left knee pain, as well as other nonservice-connected conditions to include right knee pain and bilateral great toe pain, were found to limit his ability to stand, walk, or bend for more than five minutes.  The Board notes that that opinion was made during a flare of pain.  In any case, and as was found on 2009 VA examination, the evidence does not show preclusion from sedentary employment.  In fact, the Veteran has reported that due to his low back pain, his employer made concessions related to his low back disability that allowed him to continue in full-time employment until his retirement.  The Veteran has not specifically alleged that he is unemployable due to his service-connected disabilities; rather, he has stated that they affected his ability to complete the more physically strenuous aspects of his job.  Such does on its own meet the criteria for a TDIU.  That conclusion is supported by the competent VA opinions of record finding no preclusion of sedentary employment. 

Thus, following review of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment, and the claim must be denied.


ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied.

Prior to May 24, 2016, a compensable rating for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability is denied.

Since May 24, 2016, a rating in excess of 10 percent for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability is denied.

Prior to December 29, 2010, the criteria for a compensable rating for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability is denied.

From December 29, 2010, to June 21, 2013, an increased 10 percent rating for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since June 21, 2013, a rating in excess of 20 percent for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability is denied.

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


